MORIARTY, C.
These four cases were grouped with the case of John Hirning, as Superintendent of Banks, v. N. Forsberg and N. A. Dahlberg, 49 S. D. —, 206 N. W. 471, and were submitted to this court upon the same briefs that were filed in the Dahlberg Case.
For all the purposes of adjudicating these appeals, the facts and the questions of law presented in these cases are identical with those of the Dahlberg Case, and these cases are controlled by the decision this day handed down in said Dahlberg Case.
For the reasons given in said decision, the order appealed from in each of the instant cases is hereby affirmed.